 

LOAN DOCUMENT



PURCHASE AND ASSIGNMENT AGREEMENT

 

THIS LOAN DOCUMENT PURCHASE AND ASSIGNMENT AGREEMENT (the “Agreement”), is
effective this 26th day of July, 2019 (the “Effective Date”), by and between F&M
BANK (“Assignor” or “Seller”) and GLOBAL HEALTHCARE REIT, INC., a Utah
corporation (“Assignee” or “Buyer”).

 

RECITALS

 

A. Assignor is a party to certain loan documents which evidence a loan made by
C. David Rhoades (“Rhoades”) and the Receivership Estate of Healthcare
Management of Oklahoma LLC (the “Receivership”) (“Borrower”), and described on
Exhibit A attached hereto and incorporated herein by this reference and
collectively referred to herein as the “Loan Documents.”

 

B. Assignee desires to purchase all of Assignor’s right, title, and interest in
and to the Loan Documents, and Assignor is willing to do so for the purchase
price set forth below, among other things.

 

C. Further, Assignor is willing to transfer to Assignee all of Assignor’s right,
title, and interest in and to the Loan Documents on the terms and conditions set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Purchase of Loan Documents. At the Closing (defined below), Assignor shall
sell, and Assignee shall buy, WITHOUT RECOURSE, the Loan Documents; in exchange,
Assignee shall pay to Assignor the sum of $693,756.16 as of July 31, 2019 (the
“Purchase Price”).

 

1.1 Payment of Purchase Price.

 

Buyer shall remit the Purchase Price to Seller at Closing by delivering to
Seller a check therefor or, at the Seller’s option, by wire transfer thereof in
immediately available funds to an account designated by Seller.

 

2. Closing. Closing of the transactions contemplated hereunder (“Closing”) shall
occur at a time and place mutually agreed upon by the parties hereto, but in no
event later than July 31 2019. Assignor and Assignee shall be responsible for
their respective legal costs related to the transaction and Assignee will be
responsible for the administrative closing costs of the transaction (filing
fees, title, etc.).

 

   

 

 

3. Assignment of Loan Documents. At Closing, Assignor shall assign to Assignee
the Loan Documents, without recourse and without representation or warranty
except as set forth in this Agreement.

 

4. Assignor’s Representations. Assignor represents, warrants, and covenants to
Assignee the following:

 

(a) Assignor has assigned the Note to Buyer and Assignor will be paid in full
immediately after Closing. Assignor has not further assigned, pledged,
hypothecated or otherwise transferred any of its rights or interests under the
Loan Documents, or any one of the Loan Documents, to any other party or parties
and is the owner of such rights and interests. The Loan Documents are not
subject to any other mortgage, security interest, pledge, lien, charge,
encumbrance or title retention or other security agreement or arrangement of any
nature whatsoever;

 

(b) To the best of the knowledge of Assignor, Exhibit A sets forth a true and
complete list of all the agreements, documents, and instruments evidencing or
securing the transactions contemplated by the Loan Documents;

 

(c) As of Closing, Assignor has no claims against Assignee; and

 

(d) Assignor is duly authorized by all appropriate corporate action to undertake
and perform this Agreement.

 

5. Assignee’s Representations and Other Agreements. Assignee represents,
warrants and covenants to Assignor the following:

 

(a) Assignee has conducted its own investigation and analysis of the Borrower,
the Loan Documents, and the real property commonly known by street address of
5170 S. Vandalia Ave, Tulsa, Oklahoma 74135 and is not relying on any
representations or warranties of Assignor, except for those representations and
warranties specifically made by Assignor in this Agreement;

 

(b) As of Closing, Assignee has no claims against Assignor; and

 

(c) Assignee is duly authorized by all appropriate corporate action to undertake
and perform this Agreement.

 

6. Further Assurances. Assignee shall, at its own cost and expense, execute,
acknowledge, file, and record such further documents and instruments and shall
take such other actions as may be reasonably required or appropriate to carry
out the intent and purposes of this Agreement including, without limitation, the
preparation, execution, and filing of a Form UCC-3. After Closing, Assignor will
provide such other and further information or documentation regarding the Loan
as Assignee may request, provided such requests are reasonable.

 

   

 

 

7. Attorneys’ Fees. In the event of dispute under this Agreement, the prevailing
party shall be obligated to pay the non-prevailing party’s (whether or not suit
is filed) reasonable attorney’s fees and costs incurred in connection with such
dispute, including without limitation any and all costs and fees incurred in any
insolvency, bankruptcy or similar proceedings, state or federal, whether
voluntarily or involuntarily commenced.

 

8. Binding on Heirs and Successors. This Agreement shall be binding on and shall
inure to the benefit of the successors and assigns of the parties hereto.

 

9. Entire Agreement, Modification, Waiver. This Agreement contains the entire
agreement of the parties relating to the subject matter hereof. Any oral
representations, supplements or modifications concerning this Agreement shall be
of no force or effect unless contained in a subsequent written modification
signed by the party to be charged. No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver. No
waiver shall be binding unless executed in writing by the party making the
waiver.

 

10. Governing Law. This Agreement is executed and intended to be performed in
the State of Colorado, and the laws of that State shall govern its
interpretation and effect.

 

11. Captions. The captions and section headings used herein are for convenience
and for ease of reference only and constitute no part of this Agreement or
understanding between the parties hereto, and no reference shall be made thereto
for the purpose of construing or interpreting any of the provisions hereof.

 

12. Survival of Warranties. The warranties and representations, and covenants of
the parties hereunder shall survive the transactions contemplated herein

 

13. Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

14. Parties in Interest. Nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action over or against any party to this Agreement.

 

15. Singular, Plural, etc. Whenever the singular number is used herein and when
required by the context, the same shall include the plural, and the masculine
gender shall include the feminine and neuter genders, and the word “person”
shall include corporation, firm, partnership, joint venture, trust, estate, or
other association.

 

16. Invalidity. In the event that any condition, covenant, promise, or other
provision herein contained is held to be invalid or void by any court of
competent jurisdiction, the same shall be deemed severable from the remainder of
this Agreement and shall in no way affect any other covenant, promise,
condition, or other provision herein contained. If such condition, covenant,
promise, or other provision shall be deemed invalid due to its scope or breadth,
such provision shall be deemed valid to the extent of the scope or breadth
permitted by law.

 

   

 

 

17. Exhibits and Schedules. All Exhibits and Schedules referred to herein are
hereby attached hereto and incorporated herein by this reference with the same
force and effect as if fully set forth herein

 

18. Execution. This Agreement shall be executed in duplicate original.
Transmittal of fully-executed signature pages to the other party by facsimile
shall be deemed to constitute execution, provided original signature pages are
simultaneously transmitted to that party by overnight mail.

 

19. Default by Assignor. Notwithstanding anything herein to the contrary, if the
Assignor fails to make the required deliveries at the Closing or otherwise
defaults under this Agreement, then Assignee shall have the right to terminate
this Agreement and thereupon this Agreement shall be null and void and of no
legal effect whatsoever. If so terminated, each party hereto shall suffer their
own losses, costs, expenses or damages arising out of, under or related to this
Agreement.

 

20. Assignee’s Indemnity. Assignee shall indemnify, defend and hold the Assignor
harmless from and against any and all losses, liabilities, damages, costs and
obligations, or actions or claims in respect thereof, including reasonable
counsel fees, which the Assignor may suffer or incur arising out of or based
upon:

 

(a) the breach of any representation, warranty, covenant or agreement of
Assignee contained in this Agreement; and

 

(b) the Assignee’s use of any of the Loan Documents after the Closing.

 

21. Conditions Precedent to Closing. The obligation of performance by the
Assignor and Assignee of their respective obligations under this Agreement is
subject to the condition that on the Closing Date no suit, action or other
proceeding shall be pending before any court or governmental or regulatory
authority which seeks to restrain or prohibit or to obtain damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated by this Agreement.

 

22. Assignor’s Indemnity. Assignor shall indemnify, defend and hold the Assignee
harmless from and against any and all losses, liabilities, damages, costs and
obligations, or actions or claims in respect thereof, including reasonable
counsel fees, which the Assignee may suffer or incur arising out of or based
upon:

 

(a) the breach of any representation, warranty, covenant or agreement of
Assignor contained in this Agreement; and

 

(b) Assignor’s use of any of the Loan Documents prior to the Closing, other than
collections in the ordinary course of business.

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as set forth below.

 

ASSIGNOR:   ASSIGNEE:       F&M BANK   GLOBAL HEALTHCARE REIT, INC.          
By: /s/ Eric V. Anderson   By: /s/ Zvi Rhine Name: Eric V. Anderson   Name: Zvi
Rhine Title: President   Title: President

 

Borrower consents to the foregoing assignment.

 

RECEIVER/BORROWER:

 

C. DAVID RHOADES, JR.

HEALTHCARE MANAGEMENT OF OKLAHOMA INC.

 

By: /s/ C. David Rhoades     C. David Rhoades, Receiver  

 

   

 

 

EXHIBIT A



LOAN DOCUMENTS

 

  A. Commercial Promissory Note dated July 5, 2017, which is a renewal of a Loan
dated April 14, 2017, in the original principal amount of $750,000.00, executed
by C. David Rhoades, Jr., as Receiver for the Healthcare Management of Oklahoma
Inc.         B. Security Agreement dated July 5, 2017 executed by C. David
Rhoades as Receiver for Healthcare Management of Oklahoma Inc., as Borrower and
F&M Bank as Secured Party;

 

   

 

 



